       Case 2:19-cv-00283 Document 1 Filed on 09/30/19 in TXSD Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION

                                                   :
Gerardo Flores,                                    :
                                                     Civil Action No.: 2:19-cv-283
                                                   :
                         Plaintiff,                :
        v.                                         :
                                                   :
                                                     COMPLAINT
Hunter Warfield, Inc.,                             :
                                                     JURY
                                                   :
                         Defendant.                :
                                                   :
                                                   :

                For this Complaint, the Plaintiff, Gerardo Flores, by undersigned counsel, states

as follows:

                                         JURISDICTION

        1.      This action arises out of the Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Gerardo Flores (“Plaintiff”), is an adult individual residing in

Corpus Christi, Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      The Defendant, Hunter Warfield, Inc. (“HWI”), is a Maryland business entity

with an address of 96931 Arlington Road, Suite 400, Bethesda, Maryland 20814, operating as a

collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).
      Case 2:19-cv-00283 Document 1 Filed on 09/30/19 in TXSD Page 2 of 5



                     ALLEGATIONS APPLICABLE TO ALL COUNTS

A.     The Debt

       6.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

       8.      The Debt was purchased, assigned or transferred to HWI for collection, or HWI

was employed by the Creditor to collect the Debt.

       9.      HWI attempted to collect the Debt and, as such, engaged in “communications” as

defined in 15 U.S.C. § 1692a(2).

B.     HWI Engages in Harassment and Abusive Tactics

       10.     Within the last year, HWI contacted Plaintiff in an attempt to collect the Debt.

       11.     Plaintiff did not believe the amount that HWI was attempting to collect was

accurate so he contacted the Creditor.

       12.     The Creditor verified that the amount HWI was attempting to collect was not

accurate and recommended Plaintiff request HWI provide Plaintiff with documents showing a

breakdown of the Debt.

       13.     On or about September 19, 2019, Plaintiff called HWI to inquire about the

discrepancy in the amount of the Debt it was attempting to collect and HWI stated that it could

lower the amount to $1,100.00 but that was as low as it could go.

       14.     Plaintiff informed HWI he could not afford to pay the Debt that day and requested

HWI send him documents verifying the Debt before he would make any payments.



                                                 2
      Case 2:19-cv-00283 Document 1 Filed on 09/30/19 in TXSD Page 3 of 5



       15.     HWI then threatened to report the Debt to the credit bureau if Plaintiff did not

immediately agree to make payment arrangements to settle the Debt.

       16.     HWI’s actions caused Plaintiff a great deal of frustration, stress, and anxiety.

C.     Plaintiff Suffered Actual Damages

       17.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.

       18.     As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                            COUNT I

                  VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       19.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       20.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

       21.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

       22.     The Defendant’s conduct violated 15 U.S.C. § 1692e(2) in that Defendant

misrepresented the character, amount and legal status of the Debt.

       23.     The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

       24.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.
                                                 3
      Case 2:19-cv-00283 Document 1 Filed on 09/30/19 in TXSD Page 4 of 5



       25.    The Defendant’s conduct violated 15 U.S.C. § 1692f(1) in that Defendant

attempted to collect an amount not authorized by the agreement creating the Debt.

       26.    The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       27.    The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                           COUNT II

               VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT
                       TEX. FIN. CODE ANN. § 392, et al.

       28.    The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       29.    The Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

       30.    The Defendant is a “debt collector” and a “third party debt collector” as defined

by Tex. Fin. Code Ann. § 392.001(6) and (7).

       31.    The Defendant attempted to collect a charge, fee or expense unauthorized by

agreement, in violation of Tex. Fin. Code Ann. § 392.303(a)(2).

       32.    The Plaintiff is entitled to injunctive relief and actual damages pursuant to Tex.

Fin. Code Ann. § 392.403(a)(1) and (2) and to remedies under Tex. Bus. & Comm. Code

§ 17.62 pursuant to Tex. Fin. Code Ann. § 392.404(a).

                                   PRAYER FOR RELIEF

              WHEREFORE, the Plaintiff prays that judgment be entered against the

Defendant:

                  1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendant;

                  2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                      against the Defendant;


                                                4
      Case 2:19-cv-00283 Document 1 Filed on 09/30/19 in TXSD Page 5 of 5



                 3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                      § 1692k(a)(3) against the Defendant;

                 4. Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

                 5. Actual damages pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);

                 6.   Remedies under Tex. Bus. & Comm. Code § 17.62 pursuant to Tex. Fin.

                      Code Ann. § 392.404(a);

                 7. Actual damages from the Defendant for the all damages including emotional

                      distress suffered as a result of the intentional, reckless, and/or negligent

                      FDCPA violations in an amount to be determined at trial for the Plaintiff;

                 8. Punitive damages; and

                 9. Such other and further relief as may be just and proper.


                        TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: September 30, 2019
                                              Respectfully submitted,

                                              By /s/ Jody B. Burton

                                              Jody B. Burton, Esq.
                                              CT Bar # 422773
                                              LEMBERG LAW, L.L.C.
                                              43 Danbury Road, 3rd Floor
                                              Wilton, CT 06897
                                              Telephone: (203) 653-2250
                                              Facsimile: (203) 653-3424
                                              E-mail: jburton@lemberglaw.com
                                              Attorneys for Plaintiff




                                                  5
